By its terms section 435-7.0 of the Administrative Code of New York City prohibits the public discussion of religious topics in "any street" of that city by anyone who is not, at least, a member of "any church or incorporated missionary society", or an "authorized representative of a duly incorporated organization devoted to the advancement of the principles of atheism or agnosticism". One who is a member of a group permitted to discuss religion may do so "in any public place or places specified in a permit therefor which may be granted and issued by the police commissioner." The statute also makes it unlawful for any person "to ridicule or denounce any form of religious belief" in a street or public place.
As construed by the police commissioner the statute gives him discretion to deny a permit to one whose past conduct *Page 292 
has indicated that, if permitted to speak, he will ridicule and denounce religion, or a particular faith, so as to provoke disorder. Appellant Kunz received a permit to speak during the year 1946. The police commissioner has exercised his discretion to revoke that permit, and to deny Kunz annual permits for 1947 and 1948. The revocation, and presumably the denials, rested upon an administrative finding that Kunz had "ridiculed and denounced religion" upon several occasions in 1946. Kunz has been convicted for conducting a religious meeting without a permit on September 11, 1948, at Columbus Circle in New York City.
Unless the prohibition against ridicule and denunciation of religion shall be read as indicating a criterion to be employed by the police commissioner in determining whether to grant or withhold a permit, the statute provides no limit to his discretion. The law has been so construed by that officer, and his construction accords with the fair import of its terms. It is here immaterial that the police commissioner has followed a practice of granting automatically a permit to any of the persons described in the statute on first application therefor. Moreover, it should be noted that the police commissioner apparently is to determine whether or not an applicant for a permit falls within one of those groups whose speech is tolerated.
Numerous decisions of the Supreme Court of the United States, since this ordinance was sustained by us in 1934 (People v.Smith, 263 N.Y. 255), indicate clearly that the requirement of a permit for the exercise of the rights of speech, assembly or religion in public places is invalid under the Fourteenth Amendment if the licensing official is afforded discretion to grant or withhold a permit upon criteria so broad as these (Saia v. New York, 334 U.S. 558; Largent v. Texas,318 U.S. 418; Cantwell v. Connecticut, 310 U.S. 296; Schneider
v. State, 308 U.S. 147; Hague v. C.I.O., 307 U.S. 496). In each case wherein such statutes have been sustained it was plain that the permit requirement served only two legitimate ends — to permit determination of the appropriate place and time for a proposed assembly with respect to the convenience of others, and to afford notice to the authorities of an assembly which might provoke disorder — without regard to the content of proposed speech (Cox v. New Hampshire, 312 N.Y. 569; People v.Hass, 299 N.Y. 190; People *Page 293 
v. Nahman, 298 N.Y. 95). Although a State may venture beyond those purposes in a legitimate effort to avert serious threat of disorder by a statute "narrowly drawn to prevent the supposed evil" (Cantwell v. Connecticut, supra, at p. 307), no such attempt is apparent in this law.
We are asked to construe the ordinance as precisely analogous to the provisions considered in People v. Nahman and People
v. Hass (supra). The courts have been "inclined to adopt that reasonable interpretation of a statute which removes it farthest from possible constitutional infirmity" (Kovacs v. Cooper,336 U.S. 77, 85). However, a limitation inheres in that doctrine; strained and unnatural interpretation should not be employed to preserve a law so vulnerable as section 435-7.0 (see Yu CongEng v. Trinidad, 271 U.S. 500, 519-521).
If the vice of this law were not apparent in its terms, the impact of its administration upon Kunz should demonstrate beyond cavil that he has suffered an invalid and absolute previous restraint upon his right to discuss religion in public. His case affords a striking parallel to Near v. Minnesota
(283 U.S. 697). There the future publication of a newspaper had been enjoined upon the ground that it had offended in the past through publishing "malicious, scandalous and defamatory articles" (p. 703). The evil of the injunction inhered in the censorship it established, for Near could have resumed publication under threat of a contempt penalty for matter found invidious by the court. The absolute and previous restraint upon the speech of Kunz surely can stand upon no stronger ground than the decree condemned in Near v. Minnesota (supra).
Section 435-7.0 of the Administrative Code of New York City should be held invalid upon its face under the Fourteenth Amendment to the United States Constitution and under those provisions of the New York Constitution which guarantee freedom of speech and religion (art. I, §§ 3, 8). The judgment should be reversed and the complaint dismissed.
LOUGHRAN, Ch. J., LEWIS and DYE, JJ., concur with DESMOND, J.; CONWAY, J., dissents in opinion; BROMLEY, J., dissents in separate opinion in which FULD, J., concurs.
Judgment affirmed. *Page 294